EXHIBIT 31.4 CERTIFICATION I, Toni M. Perazzo, certify that: 1. I have reviewed this report on Form 10-Q/a of AeroCentury Corp.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:February 4, 2011 By: /s/Toni M. Perazzo Name: Toni M. Perazzo Title: Chief Financial Officer
